Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and amendments filed on 07/28/2021 regarding to the application 16/580,891 filed on 09/24/2019.
Claims 1, 6, 7, 11, 13, 14, 17, and 18 are amended. Claims 1-20 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
4.	Applicant remarks that “Claim Rejections” with “… The Claims… claim 1 is amended to recite in part (emphasis added):
... 
receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and
further training, by the at least one computing device responsive to receiving the user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive.
…
Applicant submits that the asserted references of record do not disclose, teach, or suggest the subject matter of this amendment…

Claims 2-10, 12-17, and 19-20 depend from one of the allowable base claims 1, 11, or 18, and thus are allowable for at least the reason that they depend from an allowable base claim…”
Applicant's arguments with respect to amended independent claims 1, 11 and 18 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection is presented. Claims 2-10, 12-17, and 19-20 depend from one of the independent claims 1, 11, or 18 are following the new ground of rejection accordingly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-3, 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 20130124964 A1, “Viegas”) in view of Pereira et al. (US 10922484 B1, “Pereira”).
As to claim 1, Viegas discloses In a content creation digital medium environment, a method implemented by at least one computing device, the method comprising: 
obtaining, by the at least one computing device, an indication of a style to apply to digital content; (Viegas: [0031-0032, 0038] the system comprises a computing apparatus… the application includes the receiver component that receives the document… include text editing capabilities such that the user is creating/modifying the document… assigned linkage, highlighted, certain background colors, different font/bold/italicized (i.e. style) to indicate to a reviewer of the document that contextually relevant attribute values are available).
obtaining, by the at least one computing device, an indication of at least one named entity category to which the style is to be applied; (Viegas: [0038] FIG. 3 shows the graphical user interface receives the text where some of such text (named entities in text) (i.e. named entity category) is highlighted… that named entities are assigned certain background colors, displayed in a different font than other text in the document, displayed in bold font, italicized (i.e. style), or the like to indicate contextually relevant attribute values).
identifying, by a machine learning system of the at least one computing device trained to identify the at least one named entity category, one or more occurrences of the at least one named entity category in the digital content; (Viegas: [0023] the classification system analyzes content of the document (the text of the document) to ascertain a context  based upon context of the named entity in the document).
automatically formatting, by the at least one computing device, each of the one or more occurrences of the at least one named entity category in the digital content with the style, resulting in styled digital content; (Viegas: [0008-0009] named entities in the text of the document are automatically identified, attributes to named entity are automatically determined… the named entities and attributes are annotated (i.e. format) in a browser ready markup language such as XML or HTML with attribute values for browsing).
causing, by the at least one computing device, the styled digital content to be displayed; (Viegas: [0009] the named entities and attributes are provided (i.e. displayed) to a web browser as annotations in a browser ready markup language, such as XML or HTML… highlighted (i.e. styled) in the text of the document to be reviewed (i.e. displayed)).
However, Viegas may not explicitly disclose all the aspects of the receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and
further training, by the at least one computing device responsive to receiving user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive.
Pereira discloses receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and (Pereira: [col 12 ln 53-67, col 21 ln 5-11] the auditor module 120 of the device 104 receives input (the original manuscript and the tagged transcribed audio) (i.e. digital content) from user to a reject false positive error, the 
Pereira discloses further training, by the at least one computing device responsive to receiving user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive. (Pereira: [col 17 ln 11-26, col 21 ln 5-11] in response to identifying one or more defects (i.e. false negative or false positive) in the text with respect to the script... training the common errors module 218 determines that the level of defects for the errors meet a severity threshold… based on the identified defect(s) (i.e. false negative/positive) as training data… received input from user to a reject false positive error, the associated narration data as having a false positive error may be stored in data store to be used to train (i.e. machine learning) the system to not continuously make the same false positive error).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas and Pereira disclosing data processing with digital content which are analogous art from the “same field of endeavor”, and, when Pereira’s receives input from user to a reject false positive error with the associated narration data marked was combined with Viegas's annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the receiving, by the at least one computing device, user input indicating a false negative or a false positive in the one or more occurrences of the at least one named entity category in the digital content; and
further training, by the at least one computing device responsive to receiving user input indicating the false negative or the false positive, the machine learning system based on the user input indicating the false negative or the false positive would be obvious. The motivation to combine Viegas and Pereira is to provide providing a faster, more 
As to claim 2, Viegas in view of Pereira discloses The method as recited in claim 1, the method further comprising: 
obtaining, by the at least one computing device, an indication of one or more conditions that are to be satisfied in order for the style to be applied to an occurrence of a named entity category in the digital content; and (Viegas: [0023] the classification system analyzes content of the document (the text of the document) to ascertain (i.e. obtained) a context corresponding to a named entity… Depending on the context, the named entity may be refer to various fields of category of machine learning… automatically assign classes probabilistically to each named entity identified (i.e. obtained) by the disambiguator component based upon context of the named entity in the document).
the automatically formatting comprising automatically formatting only occurrences of the one or more occurrences of the named entity category in the digital content that satisfy the one or more conditions with the style. (Viegas: [0008-0009] named entities with the class in the text of the document are automatically identified (i.e. obtained), attributes (i.e. style) to named entity are automatically determined (i.e. satisfied)… the named entities and attributes corresponding (i.e. occurrence) to the named entity are annotated (i.e. format) in a browser ready markup language such as XML or HTML with attribute values for browsing).
As to claim 3, Viegas in view of Pereira discloses The method as recited in claim 1, the style comprising one or more attributes that control the appearance of characters in the digital content.
As to claim 4, Viegas in view of Pereira discloses The method as recited in claim 1, the obtaining the indication of the style and the obtaining the indication of the at least one named entity category comprising receiving user input specifying the style and the at least one named entity category. (Viegas: [0029] the system can identify that the user has typed (i.e. user input) a particular named entity with the attribute values into the document, can assign a class to such named entity based on other text in the document).
As to claim 5, Viegas in view of Pereira discloses The method as recited in claim 1, further comprising displaying a user interface and receiving, via the user interface, user input to create and store the style and the at least one named entity category. (Viegas: [0038, 0032] the graphical user interface displays text, wherein some of such text (named entities in the text) is highlighted… the named entities may be assigned certain background colors, displayed in a different font than other text in the document, may be displayed in bold font, may be italicized… for the named entity responsive to the user selecting the named entity with attribute values (i.e. style) while creating/modifying the document… the retriever component can access a data store that comprises attribute data which the structured data sources that retain (i.e. store) attribute values for named entities).
As to claim 10, Viegas in view of Pereira discloses The method as recited in claim 1, the at least one named entity category comprising a user-defined named entity category. (Viegas: [0005] Named entity recognition (NER) seeks to locate and classify atomic elements in text into predefined (i.e. user-defined) categories, such as the names of persons, organizations, locations, expressions of times, quantities, monetary values, percentages).
Regarding claims 11 and 18, 12, and 20, and 19, these claims recite apparatus/system the performed by the method of claims 1, 2, and 3, respectively; therefore, the same rationale of rejection is applicable.

Claims 6-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Pereira and further in view of Lockett. (US 10062039 B1, “Lockett”).
As to claim 6, Viegas in view of Pereira discloses The method as recited in claim 1, 
however, Viegas in view of Pereira may not explicitly discloses all the aspects of the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user input indicating that one or more characters that were not included in the one or more occurrences are changed to have the style, the further training including further training, by the at least one computing device responsive to receiving the user input indicating the false negative, the machine learning system based on the user input indicating the false negative, and the method further comprising:
receiving, as an indication of a false positive, user input indicating that one or more characters that were included in the one or more occurrences are changed to not have the style; and 
further training, by the at least one computing device responsive to receiving the user input indicating the false positive, the machine learning system based on  the user input indicating the false positive.
Lockett discloses the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user input indicating that one or more characters that were not included in the one or more occurrences are changed to have the style, the further training including further training, by the at least one computing device responsive to receiving the user input indicating the false negative, the machine learning system based on the user input indicating the false negative, and the method further comprising: (Lockett: [col 18 ln 7-47, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. 
Lockett discloses receiving, as an indication of a false positive, user input indicating that one or more characters that were included in the one or more occurrences are changed to not have the style; and (Lockett: [col 18 ln 7-25, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… enables users to dismiss (i.e. change to not have), or modify sections of a document object highlighted (i.e. styled digital content) as salient input features or features having a high membership degree with respect to a given tag target or high probability to be marked with such a given tag target… user can select a positive tag signal or a negative tag signal with respect to the text highlighted by machine learning model via controller or widget, by clicking… as an indication of a false positive or false negative).
further training, by the at least one computing device responsive to receiving the user input indicating the false positive, the machine learning system based on  the user input indicating the false positive. (Lockett [col 18 ln 22-49] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas in view of Pereira and Lockett disclosing data processing with digital content using Machine learning which are analogous art from the “same field of endeavor”, and, when Lockett’s receiving a negative/positive tag signal selected by the user with the highlighted text for further machine learning was combined with Viegas in view of Pereira's annotating the attribute for an automatically identified named entity in a document, the claimed limitation on the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user input indicating that one or more characters that were not included in the one or more occurrences are changed to have the style, the further training including further training, by the at least one computing device responsive to receiving the user input indicating the false negative, the machine learning system based on the user input indicating the false negative, and the method further comprising:
receiving, as an indication of a false positive, user input indicating that one or more characters that were included in the one or more occurrences are changed to not have the style; and 
further training, by the at least one computing device responsive to receiving the user input indicating the false positive, the machine learning system based on  the user input indicating the false positive would be obvious. The motivation to combine Viegas in view of Pereira and Lockett is to provide a method to group documents together in minibatches and perform gradient descent on the average cost over these batches with more stable and more computationally efficient. (See Lockett [0002])
As to claim 7, Viegas in view of Pereira discloses The method as recited in claim 1, 
 the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user selection of one or more characters of the styled digital content that were not included in the one or more occurrences and user input selecting a false negative user interface element, and the method further comprising:
receiving, as an indication of a false positive, user selection of one or more characters of the styled digital content that were included in the one or more occurrences and user input selecting a false positive user interface element, and
further training, by the at least one computing device responsive to receiving the user input selecting the false positive user interface element, the machine learning system based on the user input selecting the false positive user interface element.
Lockett discloses the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user selection of one or more characters of the styled digital content that were not included in the one or more occurrences and user input selecting a false negative user interface element, and the method further comprising: (Lockett: [col 18 ln 7-47, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) (i.e. false negative) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the highlighted text as a salient feature… explicit feedback initiated (i.e. not included) by a user as an accepted machine generated highlights on some portion of any input text of a document… the user selection is an indication of a false positive or false negative).
 receiving, as an indication of a false positive, user selection of one or more characters of the styled digital content that were included in the one or more occurrences and user input selecting a false positive user interface element, and (Lockett: [col 18 ln 7-25, col 5 ln 45-46] the AIML (Asynchronous and Interactive Machine Learning) system highlights the most salient sequences (i.e. occurrences) of text and renders the data object with the highlighted text (i.e. characters)… enables users to accept, dismiss, or modify sections of a document object highlighted (i.e. styled digital content) as salient input features or features having a high membership degree with respect to a given tag target or high probability to be marked with such a given tag target… user can select a positive tag signal or a negative tag signal (i.e. user interface element) with respect to the text highlighted by machine learning model via controller or widget, by clicking… as an indication of a false positive or false negative).
Lockett discloses further training, by the at least one computing device responsive to receiving the user input selecting the false positive user interface element, the machine learning system based on the user input selecting the false positive user interface element. (Lockett [col 18 ln 22-49] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative/positive tag signal selected with respect to a tag target for which machine learning model classified the highlighted text as a salient feature… users can provide direct and transparent corrective feedback to machine learning model).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Viegas in view of Pereira and Lockett disclosing data processing with digital content using Machine learning which are analogous art from the “same field of endeavor”, and, when Lockett’s receiving a negative/positive tag signal selected the receiving user input indicating a false negative or a false positive including receiving, as an indication of a false negative, user selection of one or more characters of the styled digital content that were not included in the one or more occurrences and user input selecting a false negative user interface element, and the method further comprising:
receiving, as an indication of a false positive, user selection of one or more characters of the styled digital content that were included in the one or more occurrences and user input selecting a false positive user interface element, and
further training, by the at least one computing device responsive to receiving the user input selecting the false positive user interface element, the machine learning system based on the user input selecting the false positive user interface element would be obvious. The motivation to combine Viegas in view of Pereira and Lockett is to provide a method to group documents together in minibatches and perform gradient descent on the average cost over these batches with more stable and more computationally efficient. (See Lockett [0002])
As to claim 8, Viegas in view of Pereira discloses The method as recited in claim 1, the identifying the false negative or the false positive comprising identifying a false negative, and the method further comprising automatically formatting the false negative with the style. (Lockett: [col 18 ln 7-47, col 5 ln 45-46] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) or dismiss tag signal (i.e., negative tag signal) (i.e. false negative) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a negative tag signal selected with respect to a tag target for which machine learning model classified (i.e. automatically formatting) 
As to claim 9, Viegas in view of Pereira discloses The method as recited in claim 1, the identifying the false negative or the false positive comprising identifying a false positive, and the method furtherSBMCDocket No.: P9086-US 46comprising returning the false positive to a prior style that the false positive had prior to automatically formatting the false positive with the style. (Lockett: [col 18 ln 7-47, col 5 ln 45-46] in FIG. 10 users can send an accept tag signal (i.e., positive tag signal) (i.e. false positive) or dismiss tag signal (i.e., negative tag signal) with respect to the text highlighted by machine learning model 113 via controller or widget, by clicking… causing the machine learning model to receive a positive tag signal selected with respect to a tag target for which machine learning model classified (i.e. automatically formatting) the highlighted (i.e. style) text as a salient feature… the user selection is an indication of a false positive or false negative).

Regarding claims 13-16, these claims recite apparatus the performed by the method of claims 6-9, respectively; therefore, the same rationale of rejection is applicable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas in view of Pereira and further in view of Pu et al. (US 20210042662 A1, “Pu”).
As to claim 17, Viegas in view of Pereira discloses The computing device as recited in claim 11, the operations further including: 
However, Viegas in view of Pereira may not explicitly disclose all the aspects of the receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content;
identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content;
applying the additional style to each of the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and
causing the additionally styled digital content to be displayed.
Pu discloses receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content; (Pu: [0038, 0121] capturing user input mechanics such as text or voice commands… receive or detect a user's input that signals a command or instruction… create a new template’s named identity with attributes such as category or theme, display style and format in the digital content) 
Pu discloses identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content; (Pu: [0038-0041] receive or detect (i.e. identify) a user's input of speech that may signal a command or instruction, output via gathering, organizing, and rendering the desired information for display as defined by the disclosed methods of the heuristic and ML models (Machine learning system) & NLP and text analytics).
Pu discloses applying the additional style to each of the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and (Pu: [0038-0041, 0121] receive or detect a user's input of speech that may signal a command or instruction, output via gathering, organizing, and rendering (i.e. applying) the desired information for display as defined by the disclosed methods of the heuristic and ML models & NLP and text analytics… using the new template’s named identity with attributes of display style and format in the digital content).
Pu discloses causing the additionally styled digital content to be displayed. (Pu: [0039, 0121] output via gathering, organizing, and rendering (i.e. applying) the desired information for display as defined by the disclosed methods…using the new template’s named identity with attributes of display style and format in the digital content).
receiving additional user input specifying an additional style to apply to a part of speech other than the at least one named entity category in the digital content;
identifying, by the machine learning system trained, one or more occurrences of the part of speech in the digital content;
applying the additional style to each of the one or more occurrences of the part of speech in the digital content, resulting in additionally styled digital content; and
causing the additionally styled digital content to be displayed would be obvious. The motivation to combine Viegas in view of Pereira and Pu is to provide a method for information capture and retrieval from digital sources via user interactions with a set of user-defined and machine intelligence augmented prompt effectively). (See Pu [0002]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176